Filed 8/17/20 P. v. Greene CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B299882

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. SA098094
       v.

RODERICK D. GREENE,

       Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Upinder S. Karla, Judge. Affirmed.
     Linda L. Gordon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
INTRODUCTION AND PROCEDURAL BACKGROUND

       The Los Angeles County District Attorney filed an
information charging defendant and appellant Roderick Greene
with possession of a firearm by a felon (Pen. Code,1 § 29800, subd.
(a)(1); count one); possession for sale of a controlled substance
(Health & Saf. Code, § 11351; count two); and possession of a
controlled substance while armed with a firearm (Health & Saf.
Code, § 11370.1, subd. (a); count three). The information further
alleged Greene was personally armed with a firearm (§ 12022,
subd. (c)) in the commission of count two, and that he sustained
two prior prison term convictions (§ 667.5, subd. (b)).
       A jury found Greene guilty of all counts and found true the
enhancement attached to count two. The prosecution informed
the court it would not proceed on the prior prison term
allegations. The court sentenced Greene to nine years in state
prison, consisting of an upper four-year term on count two and an
upper five-year term for the firearm enhancement attached to
that count. The court sentenced him to upper terms of three years
on count one and four years on count three, but stayed sentencing
on those counts under section 654.
       Greene filed a timely notice of appeal, and we appointed
counsel to represent him. On March 9, 2020, appellate counsel
filed a brief raising no issues and asking us to review the record
independently. (People v. Wende (1979) 25 Cal. 3d 436 (Wende).)
We informed Greene that he could personally submit any




1       All undesignated statutory references are to the Penal
Code.




                                  2
contentions or issues for us to consider, and he filed a
supplemental brief on March 30, 2020. The judgment is affirmed.

                  FACTUAL BACKGROUND

       In the early morning hours of April 11, 2018, approximately
12 deputies of the Los Angeles Sheriff’s Department executed a
search warrant at an apartment on Kornblum Avenue in
Hawthorne. The deputies knocked and announced they had a
warrant. When no one answered, the deputies forced entry using
a ramming tool.
       Upon entry, the officers encountered two individuals –
Greene and Tatiana Smith. In the kitchen, officers found a digital
scale, baking soda, cellophane wrap, and sandwich baggies.
Officers also found a second scale, and both scales had a white
powdery substance on them resembling cocaine. Under the bed in
the northeast bedroom, officers found a loaded Intratec TEC-9
semiautomatic pistol. They also found a loaded Ruger nine-
millimeter handgun in the nightstand. In the northwest bedroom,
officers moved a dresser and observed a hole had been cut in the
drywall. Inside the hole was a lunchbox, which contained cocaine
wrapped in green cellophane, plastic jars containing tan and blue
pills, and a large sum of money separated by denomination. At
trial, the parties stipulated the lunchbox contained $30,966,
consisting of 280 $100 bills, 19 $50 bills, 95 $20 bills, four $10
bills, 10 $5 bills, and 26 $1 bills. Officers found five bindles in a
clear plastic cup on the refrigerator. They found a bindle with a
substance resembling cocaine inside the column shifter of
Greene’s car.




                                 3
       Nathan Lind, a forensic chemist for the Los Angeles
Sheriff’s crime laboratory, tested the substances collected from
the apartment. He concluded one package consisted of 246.1
grams of powder containing cocaine. He did not test another
package, although its contents resembled cocaine and weighed
69.6 grams. Two other items he tested consisted of 11.0209 grams
and 1.6921 grams of powder containing cocaine, and another
consisted of 0.3305 grams of cocaine base. He tested the pills
discovered in the apartment, and concluded they were not
controlled substances.
       Detective Henry Jaquez was the lead narcotics detective on
the case. When presented with a hypothetical factual scenario
analogous to Greene’s case, Detective Jaquez opined the person
in question would be in possession of controlled substance for
sale. In explaining this opinion, Detective Jaquez noted the
person in the hypothetical was in possession of 3,600 usable
amounts of cocaine; the scales could be used to accurately weigh
the product; baking soda is a common cutting agent used to
manufacture cocaine; the baggies are consistent with wrapping
individual packets to then sell; having different denominations of
cash is consistent with buying and selling drugs; possessing guns
is consistent with protecting one’s drug business and profits; and
cellophane can be used to wrap larger amounts of product for
bigger sales.
       In a bifurcated proceeding outside the presence of the jury,
Greene admitted he sustained prior felony convictions for
purposes of the possession of a firearm by a felon count.




                                 4
                         DISCUSSION

   1. Greene’s arguments regarding the legality of the
      search

       In his supplemental brief, Greene raises several separate
but interrelated arguments challenging the legality of the search
of his apartment. The crux of these various arguments is the
same – that officers searched the apartment on April 11, 2018
without a warrant.
       The record belies Greene’s claims. At trial, three officers
testified the reason they were at the apartment was to serve a
search warrant. Additionally, in a pretrial motion to reveal the
identity of a confidential informant under Evidence Code section
1042, subdivision (d), Greene’s trial attorney confirmed there was
a warrant, stating: “Det[ective] Jaquez of [the] Los Angeles
Sheriff’s Department obtained a warrant from Judge Michael
Cowell of the Norwalk Superior Curt based on a Hobbs
informant[.] [T]he execution of said warrant was on April 11,
2018. Said warrant was used to search the [] home CONCLUDED
to be Roderick Greene[’s], where a 9mm weapon, a substance
resembling cocaine base, and money ($30,966.00) was recovered.”
       Greene does not point to any portion of the record
suggesting there was no warrant. We therefore reject his
contentions. (See Denham v. Superior Court (1970) 2 Cal. 3d 557,
564 [judgment of the lower court is presumed correct, and error
must be affirmatively shown].)




                                5
    2. Greene’s arguments regarding the confidential
       informant

      As noted above, before trial, Greene’s attorney filed a
motion under Evidence Code section 1042, subdivision (d) to
reveal the identity of a confidential informant.2 In the motion,
Greene’s attorney argued assuming the confidential informant
engaged in a hand-to-hand transaction with Greene, and
assuming that hand-to-hand transaction was the basis for
obtaining the warrant to search Greene’s apartment, the
informant would have been a material witness on the issue of
Greene’s guilt. The People filed an opposition to the motion. In it,
the People noted the burden was on Greene to show a reasonable


2       Evidence Code section 1042, subdivision (b) provides, in
pertinent part: “[W]here a search is made pursuant to a warrant
valid on its face, the public entity bringing a criminal proceeding
is not required to reveal to the defendant official information or
the identity of an informer in order to establish the legality of the
search or the admissibility of any evidence obtained as a result of
it.” Subdivision (d) provides, in pertinent part: “When, in any
such criminal proceeding, a party demands disclosure of the
identity of the informant on the ground the informant is a
material witness on the issue of guilt, the court shall conduct a
hearing at which all parties may present evidence on the issue of
disclosure . . . .” The burden is on the defendant to show there is a
reasonable possibility nondisclosure might deprive him of a fair
trial. (Price v. Superior Court (1970) 1 Cal. 3d 836, 842-843
(Price); see Evid. Code, § 1042, subd. (d).) That burden is satisfied
if the defendant demonstrates a reasonable possibility that the
confidential informant could provide “evidence on the issue of
guilt that might result in exoneration.” (Price, supra, 1 Cal.3d at
p. 843.)




                                 6
possibility the informant could provide evidence on the issue of
guilt that might result in exoneration. The People argued Greene
failed to meet this burden, explaining all the evidence relating to
Greene’s guilt was obtained during the search of his apartment,
not during a hand-to-hand transaction, and because the
informant was not a witness to the search of Greene’s apartment,
there was no reasonable possibility the informant could offer
testimony that might result in exoneration. The trial court
agreed with the People and denied the motion.
       In his supplemental brief, Greene challenges the trial
court’s decision to not compel disclosure of the confidential
informant’s identity. Greene does not argue there was a
reasonable possibility the informant could offer testimony that
might result in his exoneration. Instead, he argues he was denied
a fair trial because the jury found him guilty without having the
opportunity to assess the informant’s credibility. We find no error
in the trial court’s denial of the motion to compel disclosure. (See
People v. Acuna (1973) 35 Cal. App. 3d 987, 990-992 [trial court did
not err in concluding there was no reasonable possibility the
confidential informant could offer testimony that might result in
exoneration where “informant was neither an eyewitness nor a
participant” in the incident during which officers obtained the
evidence establishing all the elements of the offense, nothing
suggested the informant planted the narcotics, and the defendant
did not argue the informant planted the narcotics].) Greene has
not demonstrated a reasonable possibility the informant could
offer testimony that might result in exoneration, nor has he
shown a reasonable possibility the nondisclosure of the
informant’s identity rendered his trial unfair. (See Price, supra, 1
Cal.3d at p. 843.)




                                 7
   3. This court’s independent review of the record

      In addition to reviewing the issues Greene has raised in his
supplemental brief, we have also independently examined the
entire record, and are satisfied no arguable issues exist. (Smith v.
Robbins (2000) 528 U.S. 259, 278-279; Wende, supra, 25 Cal.3d at
p. 443.)

                        DISPOSITION
      The judgment is affirmed.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




CURREY, J.



We concur:




MANELLA, P.J.




COLLINS, J.




                                 8